       Case: 1:18-cv-03680 Document #: 42 Filed: 12/10/18 Page 1 of 5 PageID #:208



                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

MARY WEAVER,                              )
                                     Plaintiff,
                                          )
                                          )                             Case No. 1: 18-cv-03680
  v.                                      )
                                          )                             Honorable Judge Virginia Kendall
BOARD OF EDUCATION OF THE CITY OF         )                             Magistrate Judge Jeffrey Cole
CHICAGO, FORREST CLAYPOOL, individually, )
and in his capacity as CHIEF EXECUTIVE    )
           1
OFFICER of the BOARD, et al.,             )
                                          )
                              Defendants. )

                        UNOPPOSED MOTION TO STAY ALL DISCOVERY

           Defendants, Board of Education of the City of Chicago (Board) and Forrest Claypool,

individually and in his official capacity as Chief Executive Officer of the Board (Claypool), file this

Motion to Stay all Discovery pending the Court’s ruling on the Board and Claypool’s Motions to

Dismiss and state:

                                         PROCEDURAL HISTORY

           On May 25, 2018, Plaintiff Mary Weaver filed a lawsuit against the Board, Claypool and others,

asserting, among other things, claims pursuant to 42 U.S.C. Section 1983 (Section 1983) for alleged

violations of her rights under the First Amended (protected speech retaliation) and Fourteenth

Amendment (due process). Complaint (Compl.) ECF No. 1 at ¶¶ 48-65. Plaintiff also brought claims

against the Board pursuant to Section 1983 for Monell liability and for retaliation and interference

pursuant to the Family and Medical Leave Act of 1993, 29 U.S.C. Section 2601, et seq. (FMLA). Id. at

¶¶ 66-71, 94-96. Plaintiff further brought claims for breach of contract and promissory estoppel under

state law, a statutory claim under the Illinois Wage Payment and Collective Act, 820 ILCS 115/1, et

seq. (IWPCA), and an indemnification claim under 745 ILCS 10/9-102. Id. at ¶¶ 72-93, 99-97.


1
    Forrest Claypool served as the Board’s CEO from July 27, 2015 to January 1, 2018.
     Case: 1:18-cv-03680 Document #: 42 Filed: 12/10/18 Page 2 of 5 PageID #:209



        Plaintiff was hired in 1995 and, most recently, held the position of Principal at Scammon

Elementary School for the Board from March 2007 to May 2016. Id. at ¶ 10, Answer, Affirmative

Defenses and Jury Demand (Answer), ECF No. 16, ¶ 10. On December 28, 2015, Plaintiff was

notified that she was being removed from her duties and being reassigned to home based on a

substantiated investigation by the Board’s Office of Inspector General. ECF No. 1 at ¶ 37. On April

1, 2016, Plaintiff received a letter from Claypool notifying her that charges had been approved against

her for conduct unbecoming of a Chicago Public Schools employee. Id. at ¶ 39. Pursuant to Illinois

statute, the letter stated that Plaintiff would be dismissed without a hearing unless she requested one

in writing to the Board’s CEO within 17 days from receipt of the letter. Id. at ¶¶ 39, 57. Plaintiff did

not request a dismissal hearing within the 17 day statutory time period, and therefore, was terminated

effective May 25, 2016. Id. at ¶ 45. Plaintiff appealed the Board’s decision to terminate her to the

Appellate Court of Illinois, First District. Weaver v. Bd. of. Educ. of Chi., No. 1-16-1764, 2017 Ill. App.

LEXIS 244 (Apr. 11, 2017), ECF No. 14-1, Exhibit A to Motion to Dismiss, and the First District

Illinois Appellate Court upheld Plaintiff’s termination.

        On July 23, 2018, the Board moved to dismiss Plaintiff’s complaint in its entirety. Motion to

Dismiss, ECF No. 14, arguing that Plaintiff’s claims are barred by the doctrines of res judicata and

collateral estoppel. Id. Alternatively, the Board argued that Plaintiff’s complaint should be dismissed

for a myriad of other reasons. First, Plaintiff failed to request a dismissal hearing pursuant to Illinois

statute and, therefore, cannot now state a claim for due process violations (Counts I and II). Id.

Second, Plaintiff did not allege a sufficient liberty interest to support Count II. Id. Third, Plaintiff

failed to plead sufficient facts to support a First Amendment claim. Id. Fourth, Plaintiff’s claim under

the IWPCA is barred pursuant to the doctrine of claim splitting. Id. Fifth, Plaintiff’s IWPCA claim is

barred by the applicable statute of limitations. Id. Finally, a Monell claim cannot survive in the absence

of an underlying constitutional violation. Id. If granted, the Board’s Motion would be fully dispositive
    Case: 1:18-cv-03680 Document #: 42 Filed: 12/10/18 Page 3 of 5 PageID #:210



on all of Plaintiff’s claims against the Board. The Board’s Motion was fully briefed as of August 27,

2018. ECF No. 18, 30.

           Likewise, on September 30, 2018, Claypool moved to dismiss Plaintiff’s three counts against

him in his official and individual capacity: Count I – Deprivation of Liberty Interest without Due

Process; Count II – Deprivation of Property Interest without Due Process; (3) Count III –

Termination in Retaliation for Protected Speech. Motion to Dismiss, ECF No. 31. Claypool argued

the following: (1) the “official capacity” claims against him are duplicative of the claims against the

Board; (2) Plaintiff failed to plead a single allegation supporting any claim against him; (3) Plaintiff’s

claims are barred by the doctrines of res judicata and collateral estoppel; (4) Plaintiff failed to request

a dismissal hearing pursuant to Illinois statute and, therefore, cannot now state a claim for due process

violations (Count I and II); (5) Plaintiff did not allege a sufficient liberty interest to support Count

II; and (6) Plaintiff failed to plead sufficient facts to support a First Amendment claim against

Claypool. Id. Like the Board’s Motion to Dismiss, if granted, Claypool’s Motion to Dismiss would

extinguish all of Plaintiff’s claims against him. Claypool’s Motion was fully briefed as of October

29, 2018. ECF No. 35, 39.

           The instant case is subject to the Mandatory Initial Discovery Pilot program (MIDP). ECF

No. 3. The Board, Claypool and Plaintiffs have served respective Mandatory Initial Discovery

responses. In addition, Plaintiff served Claypool with a limited number of interrogatories which he

answered and which he believes further demonstrates the lack of individual involvement he had in

Plaintiff’s claims. Responding to additional discovery would create an unnecessary burden on the

parties.

                                             ARGUMENT

           The Board and Claypool seek an order staying additional written and oral discovery pending

the resolution of their respective motions to dismiss the Plaintiff’s complaint. Plaintiff does not
    Case: 1:18-cv-03680 Document #: 42 Filed: 12/10/18 Page 4 of 5 PageID #:211



oppose this motion. “The Court has broad discretion to control discovery, including the discretion

to stay discovery pending decision on motions that seek to dismiss a case entirely or to substantially

limit its scope.” See e.g., Fed. R. Civ. Pro. 26(c); Landis v. Northern Am. Co., 299 U.S. 248, 254 (1936)

("[T]he power to stay proceedings is incidental to the power inherent in every court to control the

disposition of the causes on its docket with economy of time and effort for itself, for counsel, and

for litigants.”); Towne Mortg. Co. v. General Star Nat’l Ins. Co., 1:15-cv-01374-SEB-DML, 2015 U.S.

Dist. LEXIS 193885, *1-2 (N.D. Ind., Dec. 22, 2015) (quoting Semien v. Life Ins. Co. of North America,

436 F.3d 805, 813 (7th Cir. 2006)(internal citation omitted) (“It is well-settled that district courts

enjoy broad discretion in controlling discovery.”)); In re Sulfuric Acid Antitrust Litig. 231 F.R.D. 331,

336 (N.D. Ill. 2005) (“Limitation or postponement of discovery may be appropriate when a

defendant files a motion to dismiss for failure to state a claim on which relief can be granted. The

mere filing of the motion does not automatically stay discovery….But such stays are granted with

substantial frequency.” (citations omitted)). In considering a stay request, the Court should consider:

“(i) whether a stay will unduly prejudice or tactically disadvantage the non-moving party, (ii) whether

a stay will simplify the issues in question and streamline the trial, and (iii) whether a stay will reduce

the burden of litigation on the parties and on the court.” Pfizer Inc. v. Apotex Inc., 640 F. Supp. 2d

1006, 1007 (N.D. Ill. 2009).

        Given the significance of the issues raised in the Board and Claypool’s Motions to Dismiss,

particularly res judicata, judicial economy is served by awaiting the Court’s decision on the fully briefed

motions to dismiss before supplemental written discovery, e-discovery or wide-ranging oral

discovery is permitted. See Sanders v. City of Indianapolis, 1:09-cv-0622-SEB-JMS, 2010 U.S. Dist.

LEXIS 32973, *1-2 (S.D. Ind. April 2, 2010) (with increasing frequency, courts are imposing

discovery stays when a dismissal motion raises substantial arguments that plaintiff has no legally

cognizable claims). A stay will not unduly prejudice or tactically disadvantage Plaintiff; Plaintiff does
    Case: 1:18-cv-03680 Document #: 42 Filed: 12/10/18 Page 5 of 5 PageID #:212



not oppose this motion and the parties have already complied with the Court’s MIDP program

discovery. Moreover, a stay will simplify and streamline the issues for trial if some (or all) of

Plaintiff’s claims are dismissed and the parties will avoid expending substantial time and resources

on discovery on subsequently dismissed claims.

                                         CONCLUSION

       The Board respectfully requests that the Court grant this Motion, and stay all discovery in this

case until the Court rules on the Board and Claypool’s Motions to Dismiss Plaintiffs’ Complaint.

Dated: December 10, 2018
                                               Respectfully submitted,

                                               DEFENDANT BOARD OF EDUCATION OF
                                               THE CITY OF CHICAGO

                                               JOSEPH T. MORIARTY, GENERAL COUNSEL

                                       By:     /s/Susan J, Best
                                               Christina Jaremus, Assistant General Counsel
                                               Susan J. Best, Assistant Deputy General Counsel
                                               Board of Education of the City of Chicago
                                               Law Department, One North Dearborn, Suite 900
                                               Chicago, Illinois 60602
                                               (773) 553-1700
                                               cjaremus@cps.edu
                                               sjbest@cps.edu

                                 CERTIFICATE OF SERVICE

        I, Susan J. Best, an attorney, do hereby certify that I caused the attached Defendants Board
of Education of the City of Chicago and Forrest Claypool’s Motion to Stay All Discovery to be
filed with the Clerk of the Court on December 10, 2018 using the CM/ECF system which sent
notification of such filing to counsel of record.

                                       By:     /s/Susan J. Best
                                               Susan J. Best, Senior Assistant General Counsel
